[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
A default having been granted by the court against the defendant Pin Lin dba New China Restaurant, and the court having examined the plaintiff's affidavit of debt together with the cases of Rokalor, Inc. v. Connecticut Eating Enterprises, Inc.,18 Conn. App. 384, 392, 558 A.2d 265 (1989), and CMG Realty of Connecticut,Inc. v. Colonnade One, 36 Conn. App. 653, 653 A.2d 207 (1995), judgment may enter for the plaintiff in the amount of $14,749.45 plus attorneys fees of $2,212.42 against the defendant Pin Lin only.
The plaintiff shall promptly file an amended statement of the amount in demand, damages now having exceeded $15,000.00. Practice book § 1821; see Southington '84 Associates v. Silver DollarStores, Inc., 237 Conn. 758, 678 A.2d 968 (1996).
BY THE COURT
Bruce L. LevinJudge of the Superior Court
[EDITORS' NOTE:  THE CASE THAT PREVIOUSLY APPEARED ON THIS PAGE HAS BEEN MOVED TO CONN. SUP. PUBLISHED OPINIONS.] CT Page 2310